USDC IN/ND case 2:20-cv-00350-TLS-APR document 1 filed 09/29/20 page 1 of 3


                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

  TRACY L. WALTON,                                 )
                                                   )
                    Plaintiff,                     )
                                                   )
           vs.                                     ) CASE NO. 2:20-cv-350
                                                   )
  RICKIE L. BOWDEN and                             )
  J.B. HUNT TRANSPORT, INC.,                       )
                                                   )
                    Defendants.                    )

                                      NOTICE OF REMOVAL

           Defendants, Rickie L. Bowden and J.B. Hunt Transport, Inc., by counsel, pursuant

  to the provisions of 28 U.S.C. §§1441(a) and 1446, hereby give notice of the removal of

  this cause of action from the Lake Superior Court to the United States District Court for

  the Northern District of Indiana, Hammond Division, and in support thereof, state:

           1.       On or about July 21, 2020, Plaintiff filed a civil action against Defendants in

  the Lake Superior Court for the State of Indiana, under Cause No. 45D04-2007-CT-000781

  and styled Tracy L. Walton v. Rickey L. Bowden and J.B. Hunt Transport, Inc.. A true and

  accurate copy of the State Court Record is attached hereto as Exhibit “A”.

           2.       This litigation involves a motor vehicle accident which occurred on or about

  July 19, 2019 in Hammond, Lake County, Indiana. A true and accurate copy of Plaintiff’s

  Complaint is attached hereto as Exhibit “B”.

           3.       On or about August 4, 2020, Defendant J.B. Hunt Transport, Inc. received

  service of process with regard to this litigation.

           4.       On or about September 24, 2020, Defendant Rickie Bowden received service

  of process with regard to this litigation.



  {Firm/30001/00099/02745378.DOCX }
USDC IN/ND case 2:20-cv-00350-TLS-APR document 1 filed 09/29/20 page 2 of 3


           5.       On or about September 25, 2020, Defendants filed their Answer and

  Affirmative Defenses to Plaintiff’s Complaint for Damages.

           6.       Plaintiff Tracy Walton is a resident and citizen of the State of Illinois.

           7.       Defendant Rickie Bowden is a resident and citizen of the State of Arkansas.

           8.       Defendant J.B. Hunt Transport, Inc. is a foreign corporation incorporated

  and organized under the laws of the State of Georgia with its principal place of business in

  Lowell, Benton County, Arkansas.

           9.       Based on the respective citizenship of the parties in this matter, complete

  diversity exists in this case.

           10.      On or about September 28, 2020, counsel for Plaintiff indicated via email

  message that Plaintiff’s claims exceed $75,000. A copy of the email sent by Plaintiff’s

  counsel is attached hereto as Exhibit “C”.

           11.      Based on Plaintiff’s counsel’s email message regarding Plaintiff’s claims,

  it is clear that Plaintiff’s claims exceed the jurisdictional limit of $75,000, exclusive of

  interest and costs.

           12.      Therefore, based on all the foregoing, this action is one in which this Court

  has original jurisdiction under the provisions of 28 U.S.C. § 1332(a) and which is removable

  pursuant to the provisions of 28 U.S.C. §1441(a) and 28 U.S.C. §1446. A true and accurate

  copy of the Civil Cover Sheet for this matter is attached hereto as Exhibit “D”.

           WHEREFORE, for the foregoing reasons, Defendants, Rickie Bowden and J.B.

  Hunt Transport, Inc., by counsel, respectfully request that the above-enumerated action,

  now pending against Defendants in the Lake Superior Court, State of Indiana, be




                                                   2
  {Firm/30001/00099/02745378.DOCX }
USDC IN/ND case 2:20-cv-00350-TLS-APR document 1 filed 09/29/20 page 3 of 3


  removed to the United States District Court for the Northern District of Indiana,

  Hammond Division.

                                                 Respectfully submitted,

                                                 CRUSER, MITCHELL, NOVITZ, SANCHEZ,
                                                 GASTON & ZIMET, LLP


                                                 /s/ Keith A. Gaston, Esq.
                                                 Keith A. Gaston, Esq., #7069-49
                                                 Bruce D. Jones, Esq., #28624-29
                                                 Bradley M. Owen, Esq., #32711-32
                                                 Rachel O. Webster, Esq., #34251-49

                                                 Counsel for Defendants,
                                                 Rickie Bowden and J.B. Hunt Transport, Inc.

  3077 E. 98th Street, Suite 280
  Indianapolis, IN 46280
  Ph:    (317) 816-0300
  Fax: (317) 816-1604
  E-Mail: kgaston@cmlawfirm.com
  bjones@cmlawfirm.com
  bowen@cmlawfirm.com
  rwebster@cmlawfirm.com

                                      CERTIFICATE OF SERVICE

          I hereby certify that on the 29th day of September 2020, a copy of the foregoing
  was filed electronically. Notice of this filing will be sent to the following parties by first-
  class U.S. Mail:

  Julie A. Dugan, Esq.
  RUBINO, RUMAN, CROSMER & POLEN
  275 Joliet Street, Suite 330
  Dyer, IN 46311

                                                 /s/ Keith A. Gaston, Esq.




                                                3
  {Firm/30001/00099/02745378.DOCX }
